Citation Nr: 0001195	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a postoperative left 
hydrocele as secondary to the service connected postoperative 
left inguinal hernia with ilio-inguinal nerve entrapment.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This appeal arises from an October 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1968 to September 1970, appealed that decision to the Board 
of Veterans' Appeals (BVA or Board).  At present, after 
REMAND to the RO for additional development, the veteran's 
case is once again before the Board for appellate review. 


FINDING OF FACT

The postoperative left hydrocele is not show not be causally 
or etiologically related to the service connected 
postoperative left inguinal hernia with ilio-inguinal nerve 
entrapment, or that it is otherwise related to his period of 
service. 


CONCLUSION OF LAW

The veteran's postoperative left hydrocele is not proximately 
due or the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102, 
3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  
Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  In addition, 
disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (1999).  

In this case, the veteran was awarded service connection and 
a noncompensable disability evaluation for a postoperative 
left inguinal hernia in a January 1971 rating decision.  
Subsequently, this award was recharacterized in a February 
1995 rating decision to a 10 percent disability evaluation 
for a postoperative left inguinal hernia with ilio-inguinal 
nerve entrapment.  At present, the veteran contends he is 
entitled to service connection for a postoperative left 
hydrocele as it is related to his service connected 
postoperative left inguinal hernia with ilio-inguinal nerve 
entrapment.

With respect to the service medical records, the service 
records indicate that, in August 1970, a left inguinal 
hernioplasty was performed on the veteran.  During such 
hernioplasty, a small direct inguinal hernia was found; 
however, the veteran's postoperative course was without 
complications.

As to the post-service medical evidence, the evidence indicates 
that, in January 1994, Richard P. Reigel, M.D., performed a left 
hydrocelectomy on the veteran, as reflected by the medical 
records from the Saint Michael's Hospital dated January 1994.  An 
April 1994 letter by Dr. Reigel, further indicates he began 
treating the veteran in 1991 for his left hydrocele, which 
historically had been occurring on the same side as where the 
previous in-service inguinal hernia repair was performed.  In 
this regard, Dr. Reigel indicates that it was extremely likely 
that the veteran's hydrocele formed as a consequence of the 
previous hernia repair. 

In a March 1994 letter by a VA physician, the physician 
indicates that the veteran's 1970 left inguinal herniorrhaphy 
involved an operation on the gastrointestinal system, but 
that his January 1994 hydrocelectomy of the left testicle 
involved the genital urinary system.  As such, the physician 
concluded that, given that these procedures involved two 
different body systems and were twenty-four years apart from 
each other, there was no etiological basis for the conclusion 
that the hydrocele resulted from the hernia operation. 

A May 1994 VA examination report indicates the veteran had a 
history of hydrocele, recurrent surgeries and possible 
epididymitis treated with antibiotics with intermittent 
improvement.  The examination report further indicates the 
veteran was in pain, and that such pain might be secondary to 
his past left inguinal hernia repair, with some possible 
nerve entrapment with scar tissue.

Medical records from the William S. Middleton VA Hospital 
dated in October 1994 indicate the veteran was treated for 
pain in the left groin.  At that time, EMG and nerve 
conduction studies were performed on the veteran revealing no 
electrodiagnostic evidence of radiculopathy, plexopathy or 
neuropathy; the results were within normal limits 
bilaterally.  In addition, bilateral hip x-rays were obtained 
which revealed normal joint spaces and no lytic lesions.  
Furthermore, the records indicate the examiner felt that the 
veteran's left groin pain was probably the result of 
ilioinguinal nerve entrapment which was secondary to trauma 
the veteran incurred during his left inguinal herniorrhaphy.

In a March 1995 letter by Dr. Reigel, he indicates that it 
was certainly possible that the veteran's hydrocele and his 
left inguinal hernia repair were related; however, no one 
could say with certainty.  In addition, he indicates that 
hydroceles occurring after inguinal hernia repair were not 
uncommon, and such hydroceles were generally believed to 
result from obstructions of lymphatic vessels along the 
spermatic cord at the time of the surgical correction of the 
inguinal hernia.  Subsequently, in December 1995, Dr. Reigel 
examined the veteran for left spermatocele, and performed 
surgery on the veteran in order to correct this anomaly.  
However, the examination and surgery reports issued 
subsequent to this surgery do not discuss the etiology of the 
veteran's spermatocele.  

A July 1996 VA expert opinion by an Associate Professor of 
Urology and Chief Physician for Urology indicates that, while 
any scrotal surgery has the potential for altering the venous 
and lymphatic blood supply from the testes, the temporal 
separation of over twenty years between the veteran's left 
inguinal herniorrhaphy and the development of the hydrocele 
essentially precludes any cause or relationship.  The VA 
expert further notes that the development of the spermatocele 
was not the result of the previous hydrocelectomy, and, after 
a detail explanation of the medical reasons for his 
conclusion, the examiner indicated that their etiology was 
completely different and separate, and one should not lead to 
the other.

In an October 1996 letter by Dr. Reigel, he indicates that he 
had been treating the veteran since 1991 for his a left 
hydrocele, and again reiterated his belief that it was more 
likely than not that the veteran's hydrocele was related to 
his previous left inguinal hernia. 

An April 1997 VA examination report indicates the veteran 
suffered from chronic left epididymal or testicular pain, 
with no evidence of active infection, inflammatory or 
neoplastic process, or impotence.  In addition, the 
examination report indicates that, while it was very possible 
that the hydrocele may have been the result of the veteran's 
previous hernia surgery, he was unable to make such 
determination with the available data; however, given the 
veteran's history, it was unlikely that the hydrocele was the 
result of the surgery which was performed many years prior to 
the hydrocele's clinical presence.  Finally, the examination 
report indicates the veteran presented evidence of 
spermatocele, which was probably not related to the veteran's 
prior hydrocele surgery. 

Statements dated in September 1997 and January 1998, with an 
April 1999 addendum, signed by Dr. Harry Etter from the 
Whitefish VA Medical Center, and by Dr. Michael Agee from the 
Helena VA Medical Center, respectively, indicate it was 
likely that the veteran's hydrocele and spermatocele were 
associated with his previous hernia condition.

Medical records from the William S. Middleton VA Hospital for 
the period including March 1995 to April 1997, records from 
the Fort Harrison VA Medical Center (VAMC) dated from October 
1996 to February 1998, and the Whitefish VAMC dated from 
April 1997 to November 1998 indicate the veteran was examined 
and treated, among other health problems, for left 
hydroceles.  

A March 1998 VA expert opinion by the Chief Physician for 
Surgical Services indicates that, after reviewing the 
veteran's medical records in great detail, it was the 
expert's opinion that the left hydrocele which developed 
approximately in 1991 was not the result of the left inguinal 
hernia repair in 1970.  The expert further noted that there 
is known evidence of hydrocele following inguinal surgery, 
but that the percentage of occurrence was only 7 percent; 
however, as the veteran's initial surgery was done 21 years 
prior to the onset of the hydrocele, it was very unlikely 
that they were in any way related, as the incident of 
hydrocele following inguinal surgery was usually in the early 
postoperative period.  The examiner also noted that it was 
impossible to say unequivocally that there could not be some 
relationship, but in the expert's opinion that was extremely 
unlikely.

Finally, the record includes various statements, made in 
correspondence and during the January 1996 appeal hearing, by 
the veteran and his representative tending to link the 
veteran's postoperative left hydrocele to his service 
connected postoperative left inguinal hernia with ilio-
inguinal nerve entrapment and/or to his service.

With respect to the evidence, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
the evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board acknowledges that the various opinions contained in 
the October 1994 records from the William S. Middleton VA 
Hospital, and the various statements by Dr. Reigel, Dr. Etter 
and Dr. Agee link the veteran's postoperative left hydrocele 
to his service connected postoperative left inguinal hernia 
with ilio-inguinal nerve entrapment.  However, the Board 
finds that this medical evidence is outweighed by the 
evidence contained in March 1994 statement from the VA 
physician, the April 1997 VA examination report, and the July 
1996 and March 1998 VA expert opinion reports discussed 
above.  In this respect, the Board finds that the medical 
opinions contained in the October 1994 records from the 
William S. Middleton VA Hospital, and the statements by Dr. 
Reigel, Dr. Etter and Dr. Agee primarily contain conclusions 
without providing any specific objective medical reasons as 
to how these physicians arrived at their medical 
findings/conclusions.  As such, this medical evidence is 
unpersuasive.

On the other hand, there is evidence showing at least a 20-
year gap between the veteran's in-service hernioplasty and 
his hydrocelectomy in the early-mid 1990s.  In addition, the 
March 1994 statement from the VA physician, the April 1997 VA 
examination report, and the July 1996 and March 1998 VA 
expert opinion reports show these health care providers had 
the benefit of a review of all pertinent medical records in 
great detail, and discussed the rational upon which they 
based their conclusions, including the finding that the 
veteran's postoperative left hydrocele was not related to his 
service connected postoperative left inguinal hernia with 
ilio-inguinal nerve entrapment. 

Therefore, after a review of the record, the Board finds that 
the veteran has not submitted persuasive medical evidence 
showing that his postoperative left hydrocele is proximately 
due to his service connected postoperative left inguinal 
hernia with ilio-inguinal nerve entrapment, or that it is 
otherwise related to his period of service.  As the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a postoperative left 
hydrocele as secondary to the service connected postoperative 
left inguinal hernia with ilio-inguinal nerve entrapment, his 
claim must be denied.  See 38 U.S.C.A. § 5107(a). 

In arriving at this determination, the Board has considered 
the various statements by the veteran, and his 
representative.  However, as these individuals are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a service-related 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 


ORDER

Service connection for a postoperative left hydrocele as 
secondary to the service connected postoperative left 
inguinal hernia with ilio-inguinal nerve entrapment is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

